Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 12:
“A method for operating a safety system for moving a motor vehicle in a parking lot, comprising: moving the motor vehicle autonomously within a predetermined area defined by a system boundary in the parking lot in an autonomous driving mode from a delivery point to a predetermined position and then from the predetermined position back to the delivery point; detecting, by a detection device of the motor vehicle, a mechanical blocking device of the safety system, wherein the mechanical blocking device forms part of the system boundary; transferring the motor vehicle from the autonomous driving mode to [[the]] a non-autonomous driving mode as a result that the mechanical blocking device is detected; detecting a current driving mode of the motor vehicle; outputting, by a communication device of the motor vehicle, a driving mode message for opening the mechanical blocking device; and opening, according to the driving mode message, the mechanical blocking device for the motor vehicle to exit the predetermined area when the motor vehicle is in [[a]] the non- autonomous driving mode.
Claim 23:
“The safety system of claim 19, wherein the control device is further configured to bring the motor vehicle to a standstill upon or after the mechanical blocking device is detected.”
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/29/2021 has been considered by the examiner. In light of the discussion with the applicant and review of the transmittal letter dated 10/29/2021, the IDS has now been fully considered with no strikethroughs.
Status of Application
Claims 12-13, 15-19, and 21-27 are pending. Claims 12 and 19 are the independent claims. Claims 12 and 16-19 have been amended. Claims 14 and 20 have been cancelled. Claims 1-11 have been previously cancelled. Claims 23-27 are new. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 12/02/2021.
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 12/02/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicant’s remarks will be addressed in the order they were presented.
Office Note: Claims 14 and 20 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the objections to the specification, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The objections to the specification have been withdrawn.
With respect to the objection to the abstract, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The objection to the abstract has been withdrawn.
With respect to the objections to claims 14 and 16, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The objections to claims 14 and 16 have been withdrawn.
	With respect to the rejections of claims 16-17 under 35 U.S.C. 112(b), applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The rejections of claims 16-17 under 35 U.S.C. 112(b), have been withdrawn.
	With respect to the rejections of claims 12-22 under 35 U.S.C. 103, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The rejections of claims 12-22 under 35 U.S.C. 103 have been withdrawn.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f).
Allowable Subject Matter
	With respect to claims 12-13, 15-19, and 21-27: claims 12 and 19 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
	The allowable subject matter found in the claims 12 and 19 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:
	“…detecting, by a detection device of the motor vehicle, a mechanical blocking device of the safety system, wherein the mechanical blocking device forms part of the system boundary; transferring the motor vehicle from the autonomous driving mode to the non- autonomous driving mode as a result that the mechanical blocking device is detected… outputting, by a communication device of the motor vehicle, a driving mode message for opening the mechanical blocking device; and opening, according to the driving mode message, the mechanical blocking device for the motor vehicle to exit the predetermined area when the motor vehicle is in a non- autonomous driving mode” in claim 12 and substantively equivalent limitations in claim 19.
	The closest prior art of reference is Nordbruch (US 2016/0240080 A1). Nordbruch describes a method for monitoring a vehicle driving in a parking lot, checking whether it is being driven manually, and carrying out actions as a result of the check. It describes, when a manually driven vehicle is detected in an area meant for autonomously driven vehicles, blocking certain routes and paths so as to guide the vehicle out of the area. However, Nordbruch does not specifically describe detecting a mechanical blocking device of the system, transferring a motor vehicle from an autonomous mode to a nonautonomous mode, and opening the mechanical blocking device when the motor vehicle is in the nonautonomous mode.
	Another prior art of reference is Ishikawa et al. (US 9,836,051 B2). Ishikawa describes methods and devices for assisting automated driving, including determining whether or not automated driving can be continued based on position. It describes determining roads where automatic driving is appropriate and, when starting automatic driving for a road, setting a time or place when the automated driving will switch to manual driving before reaching the end of the road or section of road where it is appropriate. However Ishikawa does not specifically describe detecting a mechanical blocking device, outputting a driving mode message for opening the mechanical blocking device, and opening the mechanical blocking device when the motor vehicle is in the nonautonomous mode.
	Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore claims 12 and 19 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        May 5, 2022


/JESS WHITTINGTON/Examiner, Art Unit 3669